

116 HR 1156 IH: LEOSA Reform Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1156IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Bacon (for himself, Mr. Stauber, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to improve the Law Enforcement Officer Safety Act and
			 provisions relating to the carrying of concealed weapons by law
			 enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the LEOSA Reform Act. 2.Conforming the Law Enforcement Officer Safety Act and the Gun-Free School Zones Act of 1990Section 922(q)(2)(B) of title 18, United States Code, is amended—
 (1)by striking or at the end of clause (vi); (2)by striking the period at the end of clause (vii) and inserting ; or; and
 (3)by adding at the end the following:  (viii)by an individual authorized by section 926B or 926C to carry a concealed firearm..
			3.Making improvements to the Law Enforcement Officer Safety Act
 (a)Each of paragraphs (1) and (2) of sections 926B(b) and 926C(b) of title 18, United States Code, are amended by inserting , except to the extent that the laws apply on property used by a common or contract carrier to transport people or property by land, rail, or water or on property open to the public (whether or not a fee is charged to enter the property) before the semicolon.
 (b)Each of sections 926B(a) and 926C(a) of such title is amended by inserting or any other provision of Federal law, or any regulation prescribed by the Secretary of the Interior pertaining to a unit of the National Park System after thereof.
 (c)Each of sections 926B(e)(2) and 926C(e)(1)(B) of such title is amended by inserting any magazine and after includes. (d)Section 926C(c)(4) of such title is amended to read as follows:
				
 (4)has met the standards for qualification in firearms training during the most recent period of 12 months (or, at the option of the State in which the individual resides, a greater number of months, not exceeding 36 months), and for purposes of this paragraph, the term standards for qualification in firearms training means—
 (A)the standards for active duty law enforcement officers as established by the former agency of the individual;
 (B)the standards for active duty law enforcement officers as established by the State in which the individual resides;
 (C)the standards for active duty law enforcement officers employed by any law enforcement agency in the State in which the individual resides; or
 (D)any standard for active duty law enforcement officers for firearms qualification conducted by any certified firearms instructor within the State in which the individual resides;.
 (e)Section 926C(d) of such title is amended— (1)in paragraph (1), by striking not less recently than one year before the date the individual is carrying the concealed firearm, been tested or otherwise found by the agency to meet the active duty standards for qualification in firearms training as established by the agency to carry and inserting met the standards for qualification in firearms training required by subsection (c)(4) for; and
 (2)in paragraph (2), by striking subparagraph (B) and inserting the following:  (B)a certification issued by the former agency of the individual, the State in which the individual resides, any law enforcement agency within the State in which the individual resides, or any certified firearms instructor within the State in which the individual resides that indicates that the individual has met the standards for qualification in firearms training required by subsection (c)(4)..
				4.Permitting qualified current and retired law enforcement officers to carry firearms in certain
 Federal facilitiesSection 930 of title 18, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (2), by striking or at the end; (B)in paragraph (3), by striking the period at the end and inserting or; and
 (C)by adding at the end the following:  (4)the possession of a firearm or ammunition in a Facility Security Level I or II civilian public access facility by a qualified law enforcement officer (as defined in section 926B(c)) or a qualified retired law enforcement officer (as defined in section 926C(c)).; and
 (2)in subsection (g), by adding at the end the following:  (4)The term Facility Security Level means a security risk assessment level assigned to a Federal facility by the security agency of the facility in accordance with the biannually issued Interagency Security Committee Standard.
 (5)The term civilian public access facility means a facility open to the general public.. 